           1      FISHER &PHILLIPS LLP
                  SCOTT M. MAHONEY,ESQ.
           2
                  Nevada Bar No. 1099
           3
                  300 S. Fourth Street
               ', Suite 1500
           4   'Las Vegas, NV 89101
                  Telephone: (702)252-3131
           5      E-Mail Address: smahoney~c~fisher~hillips.com
                  Attorney for Defendants,
           6
                  Be Amazed Sandwich Co., Inc. and
           7      Michael Solomon

           8                            UNITED STATES DISTRICT COURT

           9                                   DISTRICT OF NEVADA

          10   DALLAS LYNCH,on behalf of herself and ) Case No. 2:18-cv-2425-APG-EJY
               all others similarly situated;        )
          11                                           STIPULATION AND ORDER TO
                                          Plaintiff,   EXTEND TIME TO RESPOND
~0        12
~~                                                     TO COMPLAINT
~ °~ rn   13   v.                                             (Ninth Request)
  ~~
  ~ ~
          14   BE AMAZED SANDWICH CO.,1NC. d/b/a
~ ~z           AND a/k/a CAPRIOTTI'S SANDWICH
~~~       is   SHOP; MICHAEL SOLOMON,an
               individual; DOES 1 through 50; inclusive,
~ w>      16
  o~
~ ~       17                             Defendant(s).

          18
                          IT IS HEREBY STIPULATED AND AGREED by the parties' counsel of
          19
               record that Defendants will have an extension of time up to and including November
          20
               22, 2019 to answer or otherwise respond to Plaintiff's Complaint. This is the ninth
          21
               request for an extension ofthis deadline.
          22
                          The Complaint sets forth a purported wage and hour class action. The parties
          23
               achieved what they regard as a significant breakthrough during negotiations occurring
          24
               on October 11 and hope to be able to announce a resolution to the court within the next
          25
               month.       The parties believe time is better spent on settlement negotiations than
          26

          27

          28


               36276679
 1   expending their and the Court's resources on litigation.
2    FISHER &PHI                                          GABROY LAW OFFICES
 3                                                        By:           /s/
     By:
4
     Scott M. Mahoney,Esq.                                Christian Gabroy, Esq.
     300 S. Fourth Street                                 The District at Green Valley Ranch
 5   Suite 1500                                           170 South Green Valley Parkway
     Las Vegas. NV 89101                                  Suite 280
6    Attorney for Defendants                              Henderson, NV 89012
                                                          Attorney for Plaintiff
7

 s                                        IT IS SO ORDERED:

9
                                           UNITED STATES MAGISTRATE JUDGE
10
                                          Dated: October 15, 2019
11

12

13

14

is
16

17

1~



19

20

21

22

23

24

25

26

27

28

                                                  —2—
     36276679
